BUSSEY, Judge.
Carl Brown, hereinafter referred to as defendant, was charged jointly by Information in the District Court of Kiowa County with the offense of Robbery by Force, the Information providing:
“ * * * the said Carl Brown then and there being, did then and there unlawfully, wilfully, wrongfully, intentionally, and feloniously rob one Tommy Duncan, by wrongfully taking and carrying away certain money and personal property of value belonging to and in the possession of said Tommy Duncan, and in his immediate presence, without his consent and against his will, said robbery being accomplished by said defendants by means of force and violence used against the said Tommy Duncan by then and there knocking him down, kicking him about the hand and body and striking him about the head with a heavy object and slashing him with a knife, said force being then and there sufficient to overcome his resistance to the unlawful and felonious taking of said property, and then and there wrongfully taking and carrying away the money and property aforesaid, contrary to the form of Statute in such case made and provided and against the peace and dignity of the State.”
He was tried by a jury who found him guilty but were unable to fix the punishment and the defendant was thereafter sentenced by the court to serve a minimum term of five years imprisonment.
There are several assignments of error urged on appeal, but after carefully reviewing the record, we find it free of any error which would justify a reversal; modification not being possible since the sentence imposed was, the minimum. Under such circumstances we follow the rule that where the record is free of any error which would require modification or reversal, the judgment and sentence will be affirmed.
The judgment and sentence appealed from is accordingly
Affirmed.
BRETT, P. J., and NIX, J., concur.